DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 4, 11, 18 objected to because of the following informalities:  Claim 4 line 2 recites “associated a respective distance values” which should read associated with respective distance values .  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
	
Regarding Claims 8-20, the claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the broadest reasonable interpretations of the claimed computer program product of Claim 8 and computer system of Claim 15 covers transitory forms of signal transmission, like transitory computer readable storage media, which is not patent eligible subject matter (see MPEP 2106.03). Examiner acknowledges par. 0081 of applicant’s published specification wherein a computer readable storage medium is stated as not to be construed as being transitory signals per se, but this is not sufficient to definitively limit non-transitory computer readable storage media. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6, 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 6 and 13, the claims recite “whether the immovable obstacle constraint includes a manually-operated vehicle within the queue of vehicles.” The beginning of a limitation being “whether” makes it unclear whether this limitation is required by the claim or not, which makes the scope of the claim indefinite. It also makes it unclear if the claim is missing a word such as “determining” before “whether”, or if it is intended to be “wherein”, which makes the scope of the claim indefinite. For examining purposes, “whether” will be interpreted as “wherein” and examiner recommends to amend the claims accordingly. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8-11, 15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boss et al (US 20070282489; hereinafter referred to as Boss).

Regarding Claim 1, Boss teaches A method for modifying a queue of vehicles (see at least Fig. 3), the method comprising: 
determining, by one or more computer processors, respective distance values between a first vehicle and one or more adjacent vehicles within a queue of vehicles (see at least on-board computer 132 determining distances between the adjacent vehicles 110, 114, and the parking vehicle 112 in par. 0017 and in Fig. 1); 
determining, by one or more computer processors, a threshold distance value that corresponds to a distance required to extract the first vehicle from within the queue of vehicles (see at least required parking distance and buffer space programmed into the on-board computer 132 by the manufacturer or by the owner according to preferences in par. 0022 both interpreted as threshold distance values and “the cooperative parking system can also be used to move neighboring vehicles during an exit from the parking space using the same procedure” in par. 0028); 
determining, by one or more computer processors, a change of position corresponding to at least one adjacent vehicle to the first vehicle within the queue of vehicles based on the determined respective distance values, wherein the determined change in position moves the at least one adjacent vehicle to a distance value from the first vehicle that exceed the threshold distance value (see at least surrounding vehicles 110, 114 determining to move closer or squeeze together so that a vehicle can exit a parking space in par. 0028, see also in Fig. 2B surrounding vehicles 114 and 110 are interpreted to have moved enough to exceed both the minimum buffer space and required parking distance for vehicle 112 to exit as described in par. 0022 ); and 
transmitting, by one or more computer processors, respective requests to the at least one adjacent vehicle to move to the determined change of position (see at least the parking signal 122 being a request to move in par. 0018 and transmitting a parking signal to get the surrounding vehicles to move to a position at which vehicle 112 can exit in par. 0028 ).

Regarding Claim 2, Boss teaches he method of claim 1 (see Claim 1 analysis), wherein the one or more adjacent vehicles includes at least one automated vehicle (see at least the parked vehicles having motors capable of moving the parked vehicle without a driver to a position determined by the position sensor in response to the park signal in par. 0005 and on-board computers of each respective vehicle controlling the vehicles to move in par. 0025).

Regarding Claim 3, Boss teaches the method of claim 1 (see Claim 1 analysis), wherein the queue of vehicles includes at least one other element beyond the one or more adjacent vehicles to the first vehicle, and wherein the at least one other element is selected from the group consisting of: an automated vehicle; an immovable obstacle; and a restricted area (see at least on-board computers controlling surrounding vehicles in par. 0025 interpreted to mean they are automated vehicles, see also fire hydrant being near or adjacent to the parked vehicles in par. 0027 interpreted as an immovable obstacle)
Regarding Claim 4, Boss teaches the method of claim 1 (see Claim 1 analysis), further comprising: 
transmitting, by one or more computer processors, a request to a second vehicle within the queue of vehicles to provide information associated a respective distance values between the second vehicle and a third vehicle within the queue of vehicles (see at least vehicle 112 transmitting parking signal 122 and in response vehicle 110 measures the distance between it and vehicle 116 in response and broadcasts the amount of space back to vehicle 112 in par. 0022, note based on Fig. 2A-2C, the second vehicle is vehicle 110 and the third vehicle is vehicle 116); 
receiving, by one or more computer processors, a response to the transmitted request (see at least on-board computer 132 of vehicle 112 receiving the transmission of the space available from each of the vehicles including vehicle 110 in par. 0022); and 
determining, by one or more processors, a distance value between the second vehicle and the third vehicle based on the received response (see at least on-board computer 132 of vehicle 112 receiving the transmission of the space available from .
Regarding Claim 8, Boss teaches a computer program product for modifying a queue of vehicles, the computer program product (see at least computer program product in par 0008) comprising: 
one or more computer readable storage media and program instructions stored on the one or more computer readable storage media, the program instructions readable/executable by one or more computer processors (see at least computer readable medium with instructions for modifying the parked positions of a row of vehicles to make room for another vehicle to park or get out in par. 0008)and further comprising:
Boss also teaches program instructions for implementing the method of Claim 1 (see Claim 1 analysis for rejection of the method).
Regarding Claim 9, Boss teaches a computer program product for implementing the method of Claim 2 (see Claim 2 analysis for rejection of the method).
Regarding Claim 10, Boss teaches a computer program product for implementing the method of Claim 3 (see Claim 3 analysis for rejection of the method).
Regarding Claim 11, Boss teaches a computer program product for implementing the method of Claim 4 (see Claim 4 analysis for rejection of the method).
Regarding Claim 15, Boss teaches a computer system for modifying a queue of vehicles, the computer system (see at least on-board computers 132 in each surrounding vehicle in par. 0016 interpreted collectively as a computer system) comprising: 
one or more computer processors (see at least on-board computers 132 in par. 0016); 
one or more computer readable storage media (see at least computer readable medium in par. 0008); and 
program instructions stored on the computer readable storage media for reading/execution by at least one of the one or more computer processors, the program instructions (see at least instructions for modifying the parked positions of a row of vehicles to make room for another vehicle to park or get out in par. 0008 and instructions for participating in cooperative parking in par. 0016) further comprising:
Boss also teaches program instructions for implementing the method of Claim 1 (see Claim 1 analysis for rejection of the method).
Regarding Claim 16, Boss teaches a computer system for implementing the method of Claim 2 (see Claim 2 analysis for rejection of the method).
Regarding Claim 17, Boss teaches a computer system for implementing the method of Claim 3 (see Claim 3 analysis for rejection of the method).
Regarding Claim 18, Boss teaches a computer system for implementing the method of Claim 4 (see Claim 3 analysis for rejection of the method).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 5-6, 12-13, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boss et al (US 20070282489) in view of Beauvais et al (US 20180334163).

Regarding Claim 5, Boss teaches the method of claim 1 (see Claim 1 analysis), further comprising: 
Boss does not appear to explicitly teach the following, but Beauvais does teach:
determining, by one or more computer processors, that the queue of vehicles includes an immovable obstacle constraint (see at least position sensor 160 detecting boundary 190 and boundary 190 being a curb in par. 0026); Note based on applicant’s description of immovable vehicles in par. 0057 of applicant’s specification, examiner notes that immovable obstacles are interpreted as any obstacle that is not responding to communication from the first vehicle or other vehicles in the queue. 
determining, by one or more computer processors, a location of the immovable obstacle constraint within the queue of vehicles (see at least measuring the distance to a boundary 190 relative to host vehicles 105, 110  and outputting it to the processor 170 in par. 0026 and Fig. 3A interpreted as determining its location within the queue); and 
recalculating, by one or more computer processors, the determined change of position corresponding to the at least one adjacent vehicle within the queue of vehicles based on the location of the immovable obstacle constraint within the queue of vehicles (see at least the supplemental distance 195 determined based on the distance from the secondary parked vehicle 110A to the boundary 190 in par. 0047 and the processor 170 .
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Boss to incorporate the teachings of Beauvais wherein the secondary parked vehicles calculate the supplemental distance they move based on the location of immovable obstacles like curbs. The motivation to incorporate the teachings of Beauvais would be to free up enough space as possible for the incoming vehicle to park (see par. 0048), which decreases chances of collision. 
	
Regarding Claim 6, Boss as modified by Beauvais teaches the method of claim 5 (see Claim 5 analysis). 
Boss does not appear to teach the following, but Beauvais does teach whether the immovable obstacle constraint includes a manually-operated vehicle within the queue of vehicles (see at least boundary 190 being another vehicle in par. 0026 and note because vehicles with the cooperative park assist system are referred to as “host” vehicles in par. 0017 the boundary vehicles are interpreted as manually operated vehicles that cannot be controlled with the cooperative parking system, like those described in par. 0057 of applicant’s specification)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Boss to incorporate the teachings of Beauvais wherein the secondary parked vehicles calculate the supplemental distance they move based on the location of immovable obstacles like vehicles not equipped with the cooperative assist system. The motivation 

Regarding Claim 12, Boss teaches a computer program product for implementing the method of Claim 5 (see Claim 5 analysis for rejection of the method).
Regarding Claim 13, Boss teaches a computer program product for implementing the method of Claim 6 (see Claim 6 analysis for rejection of the method).

Regarding Claim 19, Boss teaches a computer system for implementing the method of Claim 5 (see Claim 5 analysis for rejection of the method).

Claims 7, 14, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boss et al (US 20070282489) in view of Beauvais et al (US 20180334163) and Cogill et al (US 20160267794).

Regarding Claim 7,  Boss teaches the method of claim 1 (see Claim 1 analysis), further comprising: 
Boss does not appear to teach the following, but Beauvais does teach: 
determining, by one or more computer processors, that the queue of vehicles includes an associated restricted area (see at least boundary 190 being an area near a fire hydrant or an area near a driveway in par. 0026); 
determining, by one or more computer processors, a location corresponding to the restricted area associated with the queue of vehicles (see at least measuring the ; and 
recalculating, by one or more computer processors, the determined change of position corresponding to the at least one adjacent vehicle within the queue of vehicles based on the location of the restricted area and the size of the restricted area (see at least determining the supplemental distance 195 determined based on the distance from the secondary parked vehicle 110A to the boundary 190 in par. 0047 and commanding the secondary parked vehicle 110A to move forward the supplemental distance 195 in par. 0048 ).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Boss to incorporate the teachings of Beauvais wherein the secondary parked vehicles calculate the supplemental distance they move based on the location of immovable obstacles like curbs. The motivation to incorporate the teachings of Beauvais would be to free up enough space as possible for the incoming vehicle to park (see par. 0048), which decreases chances of collision. 
Boss and Beauvais do not appear to explicitly teach the following, but does teach:
a collaborative parking space management system storing a layout including a size corresponding to the restricted area (see at least the layout including the space sizes of no-parking areas in par. 0037). 
Given that Beauvais already teaches the location of restricted areas like areas around fire hydrants and driveways being a constraint to determine how much each 
Regarding Claim 14, Boss teaches a computer program product for implementing the method of Claim 7 (see Claim 7 analysis for rejection of the method).
Regarding Claim 20, Boss teaches a computer system for implementing the method of Claim 7 (see Claim 7 analysis for rejection of the method).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yang et al (US 20210024055) discloses a method for a vehicle to request another vehicle to move a certain distance at a certain angle in order to make space for the vehicle to get out of a parking spot.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN M KATZ whose telephone number is (571)272-2776. The examiner can normally be reached Mon-Thurs. 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.K./Examiner, Art Unit 3664                                                                                                                                                                                                        /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664